                           Case 19-15396-mkn                         Doc 16          Entered 09/25/19 09:57:23                            Page 1 of 17

 Fill in this information to identify your case:

 Debtor 1                   CHRISTIAN ANTONIO AGUILAR-ANGEL
                            First Name                      Middle Name                       Last Name

 Debtor 2                   RACHEL MONICA AGUILAR-ANGEL
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number            19-15396-MKN
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Acct Corp                                               Last 4 digits of account number         50N1                                                           $443.00
              Nonpriority Creditor's Name
              4955 South Durango Drive                                When was the debt incurred?             Opened 7/29/15
              Las Vegas, NV 89113
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   05 Edge Fitness And Tanning




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              44834                                                Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 2 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.2      Acctcorp Of Southern N                                      Last 4 digits of account number       05N1                                             $2,798.00
          Nonpriority Creditor's Name
          4955 S Durango Dr Ste 17                                    When was the debt incurred?           Opened 08/15
          Las Vegas, NV 89113
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Premier Pest Control


 4.3      Chase Bank                                                  Last 4 digits of account number       1776                                             $2,242.72
          Nonpriority Creditor's Name
          6001 Spring Mountain                                        When was the debt incurred?           7/1/2019
          Las Vegas, NV 89146
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Bank Account, Account is closed


 4.4      Check City                                                  Last 4 digits of account number       7974                                               $966.09
          Nonpriority Creditor's Name
          8505 S. Eastern                                             When was the debt incurred?           4/26/2019
          Las Vegas, NV 89123
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Payday Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 3 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.5      Check City                                                  Last 4 digits of account number                                                        $5,905.01
          Nonpriority Creditor's Name
          8505 S. Eastern Ave                                         When was the debt incurred?           4/12/2019
          Las Vegas, NV 89123
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Payday Loan


 4.6      Conn Appliances Inc                                         Last 4 digits of account number       5131                                             $9,695.00
          Nonpriority Creditor's Name
                                                                                                            Opened 09/18 Last Active
          3295 College St                                             When was the debt incurred?           5/01/19
          Beaumont, TX 77701
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Secured


 4.7      Conn Appliances Inc                                         Last 4 digits of account number       5130                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 08/17 Last Active
          3295 College St                                             When was the debt incurred?           09/18
          Beaumont, TX 77701
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 4 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.8      Credit Acceptance Corp                                      Last 4 digits of account number       4941                                             $8,604.00
          Nonpriority Creditor's Name
                                                                                                            Opened 01/12 Last Active
          Po Box 513                                                  When was the debt incurred?           7/25/18
          Southfield, MI 48037
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                         Contingent
              Debtor 2 only
                                                                         Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.9      Credit One Bank Na                                          Last 4 digits of account number       9359                                               $721.00
          Nonpriority Creditor's Name
                                                                                                            Opened 11/18 Last Active
          Po Box 98872                                                When was the debt incurred?           6/05/19
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                         Contingent
              Debtor 2 only
                                                                         Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.1
 0        Crest Financial Serv                                        Last 4 digits of account number       1581                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 10/14 Last Active
          15 West Scenic Pointe                                       When was the debt incurred?           12/14
          Salt Lake City, UT 84020
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 5 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.1
 1        Dept Of Ed/navient                                          Last 4 digits of account number       0820                                             $7,104.00
          Nonpriority Creditor's Name
                                                                                                            Opened 09/11 Last Active
          Po Box 9635                                                 When was the debt incurred?           5/31/19
          Wilkes Barre, PA 18773
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent

              Debtor 2 only                                              Unliquidated

              Debtor 1 and Debtor 2 only                                 Disputed
                                                                      Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify
                                                                                          Educational
 4.1
 2        Diversified Consultant                                      Last 4 digits of account number       3440                                             $1,776.00
          Nonpriority Creditor's Name
          10550 Deerwood Park Blvd                                    When was the debt incurred?           Opened 12/17
          Jacksonville, FL 32256
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Collection Attorney Sprint


 4.1
 3        Dolr Ln Cent                                                Last 4 digits of account number       2697                                               $542.00
          Nonpriority Creditor's Name
                                                                                                            Opened 5/03/19 Last Active
          6122 W Sahara Ave                                           When was the debt incurred?           6/01/19
          Las Vegas, NV 89146
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Unsecured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 6 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.1
 4        Equiant Financial Svcs                                      Last 4 digits of account number       0129                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 02/16 Last Active
          5401 N Pima Rd Ste 150                                      When was the debt incurred?           10/13/16
          Scottsdale, AZ 85250
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                         Contingent
              Debtor 2 only
                                                                         Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Time Shared Loan


 4.1
 5        FREMONT EMERG SERVICES                                      Last 4 digits of account number       2540                                               $927.00
          Nonpriority Creditor's Name
          PO BOX 8486                                                 When was the debt incurred?           8/27/2018
          Coral Springs, FL 33075
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.1
 6        Grant & Weber Inc                                           Last 4 digits of account number       2139                                               $267.00
          Nonpriority Creditor's Name
          5586 S Fort Apache Rd St                                    When was the debt incurred?           Opened 04/13
          Las Vegas, NV 89148
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney St. Rose Dominican
              Yes                                                        Other. Specify   Hospital-D




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 7 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.1
 7        Ibew Plus Credit Uni                                        Last 4 digits of account number       9216                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 2/20/15 Last Active
          4318 E Bonanza Rd                                           When was the debt incurred?           10/08/15
          Las Vegas, NV 89110
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card


 4.1
 8        Lobel Financial Corp                                        Last 4 digits of account number       5197                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 12/13 Last Active
          Po Box 3000                                                 When was the debt incurred?           11/14
          Anaheim, CA 92803
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                         Contingent
              Debtor 2 only
                                                                         Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.1
 9        North American Recover                                      Last 4 digits of account number       8365                                             $1,376.00
          Nonpriority Creditor's Name
                                                                                                            Opened 02/17 Last Active
          1600 W 2200 S Ste 410                                       When was the debt incurred?           10/15
          West Valley City, UT 84119
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   LAWSUIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 8 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.2
 0        One Nevada Credit Unio                                      Last 4 digits of account number       4608                                               $590.00
          Nonpriority Creditor's Name
                                                                                                            Opened 11/12 Last Active
          2645 S Mojave Rd                                            When was the debt incurred?           9/05/13
          Las Vegas, NV 89121
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Deposit Related


 4.2
 1        Plus Credit Union                                           Last 4 digits of account number       2380                                             $1,285.00
          Nonpriority Creditor's Name
                                                                                                            Opened 02/16 Last Active
          1900 S Jones Blvd                                           When was the debt incurred?           04/19
          Las Vegas, NV 89146
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   LAWSUIT


 4.2
 2        Plus Credit Union                                           Last 4 digits of account number       0101                                               $254.00
          Nonpriority Creditor's Name
                                                                                                            Opened 02/15 Last Active
          1900 S Jones Blvd                                           When was the debt incurred?           4/22/16
          Las Vegas, NV 89146
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Check Credit Or Line Of Credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                          Page 9 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.2
 3        Plusfour Inc                                                Last 4 digits of account number       0725                                                   $0.00
          Nonpriority Creditor's Name
          Po Box 95846                                                When was the debt incurred?           Opened 9/29/15
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.2
 4        Plusfour Inc.                                               Last 4 digits of account number       7339                                               $257.00
          Nonpriority Creditor's Name
                                                                                                            Opened 03/14 Last Active
          6345 S Pecos Rd Ste 212                                     When was the debt incurred?           11/13
          Las Vegas, NV 89120
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Desert Radiology
              Yes                                                        Other. Specify   Solutions


 4.2
 5        Plusfour Inc.                                               Last 4 digits of account number       1953                                                 $96.00
          Nonpriority Creditor's Name
                                                                                                            Opened 04/14 Last Active
          6345 S Pecos Rd Ste 212                                     When was the debt incurred?           12/13
          Las Vegas, NV 89120
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Desert Radiology
              Yes                                                        Other. Specify   Solutions




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 10 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.2
 6        Plusfour, Inc                                               Last 4 digits of account number       8906                                                 $58.00
          Nonpriority Creditor's Name
                                                                                                            Opened 04/14 Last Active
          Po Box 95846                                                When was the debt incurred?           03/14
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Southwest Medic


 4.2
 7        Plusfour, Inc                                               Last 4 digits of account number       0869                                                 $38.00
          Nonpriority Creditor's Name
                                                                                                            Opened 08/15 Last Active
          Po Box 95846                                                When was the debt incurred?           02/15
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog


 4.2
 8        Plusfour, Inc                                               Last 4 digits of account number       7609                                                 $44.00
          Nonpriority Creditor's Name
                                                                                                            Opened 02/15 Last Active
          Po Box 95846                                                When was the debt incurred?           09/14
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 11 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.2
 9        Plusfour, Inc                                               Last 4 digits of account number       9141                                                 $44.00
          Nonpriority Creditor's Name
                                                                                                            Opened 06/14 Last Active
          Po Box 95846                                                When was the debt incurred?           02/14
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog


 4.3
 0        Plusfour, Inc                                               Last 4 digits of account number       6059                                                 $41.00
          Nonpriority Creditor's Name
                                                                                                            Opened 11/13 Last Active
          Po Box 95846                                                When was the debt incurred?           11/13
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog


 4.3
 1        Plusfour, Inc                                               Last 4 digits of account number       0367                                                 $56.00
          Nonpriority Creditor's Name
                                                                                                            Opened 10/13 Last Active
          Po Box 95846                                                When was the debt incurred?           09/13
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 12 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.3
 2        Plusfour, Inc                                               Last 4 digits of account number       0695                                                 $32.00
          Nonpriority Creditor's Name
                                                                                                            Opened 05/14 Last Active
          Po Box 95846                                                When was the debt incurred?           01/14
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Southwest Medic


 4.3
 3        Plusfour, Inc                                               Last 4 digits of account number       2938                                                 $76.00
          Nonpriority Creditor's Name
                                                                                                            Opened 3/30/15 Last Active
          Po Box 95846                                                When was the debt incurred?           10/14
          Las Vegas, NV 89193
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Desert Radiolog


 4.3
 4        Professional Credit                                         Last 4 digits of account number       7311                                                 $50.00
          Nonpriority Creditor's Name
                                                                                                            Opened 5/30/16 Last Active
          Po Box 7548                                                 When was the debt incurred?           09/15
          Springfield, OR 97475
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Gentle Dental T




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 13 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.3
 5        Professional Credit                                         Last 4 digits of account number       7312                                                 $50.00
          Nonpriority Creditor's Name
                                                                                                            Opened 5/30/16 Last Active
          Po Box 7548                                                 When was the debt incurred?           09/15
          Springfield, OR 97475
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Gentle Dental T


 4.3
 6        Professional Credit                                         Last 4 digits of account number       7310                                                 $50.00
          Nonpriority Creditor's Name
                                                                                                            Opened 5/30/16 Last Active
          Po Box 7548                                                 When was the debt incurred?           09/15
          Springfield, OR 97475
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Gentle Dental T


 4.3
 7        Professional Credit                                         Last 4 digits of account number       7313                                                 $50.00
          Nonpriority Creditor's Name
                                                                                                            Opened 5/30/16 Last Active
          Po Box 7548                                                 When was the debt incurred?           09/15
          Springfield, OR 97475
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical Debt Gentle Dental T




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 14 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.3
 8        St. Rose Siena                                              Last 4 digits of account number       4423                                             $1,687.20
          Nonpriority Creditor's Name
          3001 St Rose Pkwy                                           When was the debt incurred?           2/4/2017
          Henderson, NV 89052
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Medical


 4.3
 9        Sun Loan Company #21                                        Last 4 digits of account number       8747                                               $303.00
          Nonpriority Creditor's Name
                                                                                                            Opened 06/15 Last Active
          4755 W Flamingo Rd Ste B                                    When was the debt incurred?           10/15
          Las Vegas, NV 89103
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Note Loan


 4.4
 0        Syncb/ashley Homestore                                      Last 4 digits of account number       3354                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                            Opened 9/04/16 Last Active
          C/o Po Box 965036                                           When was the debt incurred?           3/29/19
          Orlando, FL 32896
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                         Contingent
              Debtor 2 only
                                                                         Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                     Student loans
          debt                                                           Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16         Entered 09/25/19 09:57:23                         Page 15 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                     Case number (if known)         19-15396-MKN

 4.4
 1         Us Dept. Of Educatio                                       Last 4 digits of account number       8581                                                   $0.00
           Nonpriority Creditor's Name
                                                                                                            Opened 09/11 Last Active
           2401 International Lane                                    When was the debt incurred?           8/31/14
           Madison, WI 53704
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Government Unsecured Guarantee Loan


 4.4
 2         Veros Credit                                               Last 4 digits of account number       0554                                                   $0.00
           Nonpriority Creditor's Name
                                                                                                            Opened 11/14 Last Active
           2333 N Broadway                                            When was the debt incurred?           6/25/15
           Santa Ana, CA 92706
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Automobile


 4.4
 3         Wakefield & Associates                                     Last 4 digits of account number       LHF8                                               $463.00
           Nonpriority Creditor's Name
           10800 E Bethany Drsuite                                    When was the debt incurred?           Opened 11/18
           Aurora, CO 80014
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                          Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Fremont Er Svcs
              Yes                                                        Other. Specify   Mandavia

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 19-15396-mkn                            Doc 16       Entered 09/25/19 09:57:23                           Page 16 of 17
 Debtor 1 CHRISTIAN ANTONIO AGUILAR-ANGEL
 Debtor 2 RACHEL MONICA AGUILAR-ANGEL                                                                    Case number (if known)          19-15396-MKN

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Donna Armenta, Esq.                                           Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8545 W. Arm Springs, ESQ                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89113
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                     7,104.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    41,787.02

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    48,891.02




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 16 of 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                           Case 19-15396-mkn                         Doc 16   Entered 09/25/19 09:57:23                 Page 17 of 17




 Fill in this information to identify your case:

 Debtor 1                    CHRISTIAN ANTONIO AGUILAR-ANGEL
                             First Name                     Middle Name             Last Name

 Debtor 2                    RACHEL MONICA AGUILAR-ANGEL
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number              19-15396-MKN
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ CHRISTIAN ANTONIO AGUILAR-ANGEL                                       X   /s/ RACHEL MONICA AGUILAR-ANGEL
              CHRISTIAN ANTONIO AGUILAR-ANGEL                                           RACHEL MONICA AGUILAR-ANGEL
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       September 25, 2019                                             Date    September 25, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
